Citation Nr: 1724661	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  14-00 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for cancer of the right base of the tongue, right tonsil, and right supraglottic larynx as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1963 to April 1966.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran served in Vietnam and exposure to herbicide agents is presumed.

2.  The Veteran's cancer is not a presumptive condition under the Agent Orange Act of 1991.

3.  The Veteran was diagnosed with a squamous cell carcinoma of the base of the tongue that extended into the supraglottic larynx in May 2005.

4.  The Veteran was last treated in August 2005.

5.  The Veteran has been clinically noted to have no evidence of disease since June 2006.

6.   The evidence of record does not show that the Veteran has had a current squamous cell carcinoma of the larynx disability, or residuals, for the period on appeal, beginning May 2009.




CONCLUSION OF LAW

Service connection for squamous cell carcinoma of the larynx is not warranted.
38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.309 (e) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  The appellant has been provided notice of information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim to include affording the claimant a VA examination.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be (1) competent evidence of a current disability; (2) evidence of in-service occurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between an in-service injury or disease and the current disability.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (emphasis added).

Service connection for certain diseases, including primary larynx cancer may be presumed to have been incurred in service if a Veteran was exposed to an herbicide agent during active military, naval, or air service. 38 C.F.R. § 3.309 (e).  The Veteran served in Vietnam, and his in-service exposure to Agent Orange is conceded. 

Service connection may not be presumed to have been incurred in service as a result of herbicide exposure if the cancer developed as the result of metastasis of a cancer which is not associated with herbicide exposure.  Evidence sufficient to support the conclusion that a cancer listed in section 38 C.F.R. § 3.309 (e) resulted from metastasis of a cancer not associated with herbicide exposure will constitute "affirmative evidence" to rebut the presumption of service connection for purposes of 38 U.S.C.A. § 1113 (a) and 38 C.F.R. § 3.307 (d). VAOPGCPREC 18-97 (1997) (metastasis represents the progress of the non-service connected cancer, and is affirmative evidence that the secondary cancer was not the result of some other cause such as herbicide exposure); see also Darby v. Brown, 10 Vet. App. 243 (1997).

Notwithstanding the provisions noted above relating to presumptive service connection due to exposure to herbicide agents, the appellant is not precluded from establishing service connection with proof of actual causation, that is, proof that the Veteran's exposure to Agent Orange actually caused his cancer.

The Veteran applied for compensation and pension benefits for his squamous cell carcinoma of the tongue, tonsils, and larynx in May 2009.  He claims that his condition is a presumptive condition related to Agent Orange.

As an initial matter, the Board finds that, for the period on appeal, the Veteran has not had a current disability or residuals thereof.  Private treatment records show that in May 2005 the Veteran's private physician diagnosed him with squamous cell carcinoma of the right base of tongue, which was described as an extensive mass involving the right tonsil, base of tongue, and supraglottic larynx with extension into the right piriform sinus.  He was treated with chemoradiation until August 2005.  In June 2006, the Veteran was found to clinically have no evidence of disease.  In February 2007, he was noted to have chemoradiation changes but no suspicious findings.  A follow-up appointment in November 2009 showed no suspicious lesions and unremarkable visualizations of the larynx, nasopharynx, oropharynx, and hypopharynx.  Routine follow-up appointments from June 2006 to November 2009 showed the Veteran to have no evidence of disease.

A May 2010 VA examination reported that the Veteran underwent chemo and radiotherapy for squamous cell cancer of the tongue with the right arytenoid, pharyngeal epiglottic folds, and supraglottic larynx involved.  On examination, the oral cavity appeared clear without masses.  There was scarring on the soft palate posteriorly but no cervical lymphadenopathy.  The VA examiner opined that the massive size of the Veteran's lingual cancer involved contiguous areas including the upper larynx.  The Veteran's last treatment was noted to have occurred in August 2005.

In May 2014, the Veteran's private physician stated that he was diagnosed with squamous cell carcinoma of the right based tongue, right tonsil and supraglottic larynx with extension into the right piriform sinus, with metastasis to the right neck.  The Veteran was treated with concurrent chemoradiation therapy, which he completed in August 2005.  He continued to follow-up with his physician for surveillance.  No further treatment was noted.

Service connection requires competent evidence of a current disability.  On appeal, the Veteran has not had a current diagnosis of or been in treatment for cancer of the tongue, throat, or larynx since June 2006.  In addition, the evidence does not show a current residual disability during the appeal period.  Therefore, he does not have a current disability, and service connection is not warranted.

Moreover, the Veteran's May 2005 diagnosis describes "an extensive lesion of the right base of tongue that extends into the deep tongue musculature and also extends into the tonsillar fossa and down into the supraglottic larynx."  Subsequent treatment records characterize the Veteran's condition as a "squamous cell carcinoma of the right base of tongue."  Cancer that primarily began in the tongue and metastasized to the larynx is not a presumptive condition due to exposure to herbicides. VAOPGCPREC 18-97 (1997).  Nonetheless, where a current disability is not shown, there can be no nexus between said disability and an in-service injury or event - direct or presumed.  The Board is not precluded or estopped from overturning or reconsidering matters previously decided in non-final agency decisions.  McBurney v. Shinseki, 23 Vet. App. 136, 139 (2009) ("[T]he Board, as the final trier of fact, is not constrained by favorable determinations below.")


ORDER

Service connection for cancer of the right base of the tongue, right tonsil, and right supraglottic larynx as a result of exposure to herbicides is denied.



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


